Opinión concurrente emitida por el
Juez Asociado Señor Negrón García,
a la cual se unen el Juez Presidente Señor Andréu García y el Juez Asociado Señor Hernán-dez Denton.
I — i
El 30 de octubre de 1992, el entonces Gobernador de Puerto Rico, Hon. Rafael Hernández Colón, formuló unas querellas contra Juan Aubín Cruz Manzano, Alcalde del Municipio de Manatí, ante la Comisión Estatal para Ven-tilar Querellas Municipales (Comisión) por infringir, alega-damente, varias leyes.(1) En síntesis, le imputó haber des-atendido deliberada y obstinadamente las recomen-daciones de la Oficina del Contralor; violado leyes y regla-mentos (entre ellos la Ley de Ética Gubernamental del Es-tado Libre Asociado de Puerto Rico) que estaba obligado a observar, y no cumplir con las acciones correctivas reque-ridas por la Oficina del Contralor.
El 21 de junio de 1994, Cruz Manzano contestó.(2) Luego *622de varios incidentes procesales, las partes presentaron el Informe de Conferencia con Antelación a la Vista el 31 de octubre de 1994. Surge que parte de la prueba documental consistiría de documentos presentados como anejos a infor-mes complementarios del Plan de Acción Correctiva.(3)
El desfile de la prueba testifical comenzó el 10 de marzo de 1995. Durante el turno de prueba de la parte quere-llante —y mientras testificaba la Sra. Magda Hernández, Coordinadora del Plan de Acción Correctiva (en adelante P.A.C.) de la Oficina del Contralor— los abogados de Cruz Manzano objetaron cualquier testimonio relacionado con el P.A.C. Adujeron que el Reglamento para la Administración del Plan de Acción Correctiva Núm. 26, Oficina del Contra-lor, 1ro de noviembre de 1990 (Reglamento), era nulo por no haber sido aprobado y presentado en el Departamento de Estado, según requiere la Ley de Procedimiento Admi-nistrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.), Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.).
Oportunamente, la Comisión resolvió que el referido re-glamento afectaba al público en general y a los comercian-tes en sus relaciones con el Municipio de Manatí, por lo cual requería los trámites de notificación, la publicación, los comentarios y la presentación en el Departamento de Estado. Por último, concluyó que no era admisible como evidencia el Reglamento ni la prueba obtenida en virtud de su aplicación.
Denegada la reconsideración por el foro administrativo, el Estado apeló ante nos.(4)
*623( — H HH
Antes de discutir los méritos del recurso, evaluemos la procedencia de una moción presentada por el querellado Cruz Manzano el pasado 21 de marzo de 1996, mediante la cual renuncia a las objeciones sobre la admisibilidad de prueba obtenida en virtud del reglamento impugnado y nos solicita que devolvamos el recurso al foro administrativo por el fundamento de ser académico. El Procurador General se opuso. Argumentó que: la apelación no la había pre-sentado Cruz Manzano; determinar la validez del regla-mento es esencial para el trámite que rutinariamente realiza la Contralor; ese curso dejaría en vigor la determi-nación de nulidad hecha por la Comisión. Resolvemos que el recurso no es académico.
En Asoc. de Periodistas v. González, 127 D.P.R. 704, 719 (1991), señalamos, “ ‘que un caso académico (moot) ... es “uno en que se trata de obtener un fallo sobre una contro-versia disfrazada, que en realidad no existe, o una deter-minación de un derecho antes que éste haya sido recla-mado, o mía sentencia sobre un asunto, que al dictarse, por alguna razón no podrá tener efectos prácticos sobre una controversia existente ...’ ”.
Una controversia puede tornarse académica cuando los cambios fácticos o judiciales acaecidos durante el trámite judicial tornan en ficticia su solución convirtiéndose así, en una opinión consultativa. P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995); Asoc. de Periodistas v. González, supra; El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988).
En Asoc. de Periodistas v. González, supra, enfatizamos que al examinar el concepto de academicidad hay que con-centrarse en la relación existente entre los eventos pasados que dieron inicio al pleito y la adversidad presente. Un *624caso se convierte en académico cuando su condición de con-troversia viva y presente se pierde con el paso del tiempo.
No obstante, entre las excepciones a la doctrina de aca-demicidad figuran las siguientes: (1) si el caso presenta una cuestión recurrente o susceptible de volver a ocurrir, (2) cuando el demandado cambia la situación de hechos, pero ello no tiene visos de permanencia, y (3) los casos que apa-rentan ser académicos, pero que, por sus consecuencias co-laterales, no son. Véanse: Asoc. de Periodistas v. González, supra; P.P.D. v. Gobernador I, supra; R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, 1ra ed., San Juan, Ed. C. Abo. P.R., 1986, Vol. I, págs. 122-126.
La renuncia de Cruz Manzano en esta etapa de los pro-cedimientos, a sus objeciones sobre la admisibilidad de la prueba obtenida en virtud del reglamento, en nada altera el dictamen de la Comisión que decretó la nulidad del Re-glamento Núm. 26, supra. Esa determinación tiene un efecto adverso y perjudicial a la Oficina del Contralor en el ejercicio de su poder de fiscalización. Nos enfrentamos a una controversia susceptible de repetirse, si consideramos el gran número de agencias y municipios que la Oficina del Contralor fiscaliza. Nada impedirá que en una etapa más avanzada el querellado Cruz Manzano insista en presentar el mismo argumento en relación con otros documentos que se le requieran y que hayan sido obtenidos como parte del informe.
HH h-1
El primer señalamiento versa sobre la nulidad del Re-glamento para la Administración del P.A.C. El error fue cometido.
Hoy día no se cuestiona seriamente la facultad de la Asamblea Legislativa para delegar el poder de reglamen-tación a organismos administrativos, siempre que dicha delegación esté acompañada de criterios amplios y genera-les que permitan gran discreción en el desarrollo y ejecu-ción de la política pública. Consejo Educación Superior v. *625U.I.A., 120 D.P.R. 224 (1987); M. & B. S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319 (1987); López v. Junta de Planificación, 80 D.P.R. 646 (1958).
Ese tipo de mandato implica, como medida fiscaliza-dora, que las agencias aprueben reglamentos que delimi-ten o precisen sus facultades al amparo de la ley para así evitar actuaciones ilegales o arbitrarias. En nuestra fun-ción revisora, los tribunales evaluaremos: (1) si la actua-ción administrativa está autorizada por ley; (2) si se delegó poder de reglamentación; (3) si la reglamentación promul-gada está dentro de los amplios poderes delegados; (4) si al aprobarse el reglamento se cumplió con las normas proce-sales de la ley orgánica y de las leyes especiales, y (5) si la reglamentación es arbitraria o caprichosa. Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1 (1991); Luán Investment Corp. v. Román, 125 D.P.R. 533 (1990); M. & B. S., Inc. v. Depto. de Agricultura, supra.
Al aplicar estos criterios al caso de autos, vemos que el Reglamento Núm. 26, supra, fue aprobado conforme las disposiciones del Art. 14 de la Ley Núm. 9 de 24 de julio de 1952, según enmendada, 2 L.P.R.A. see. 84, que confirió a la Oficina del Contralor la facultad de adoptar reglas y reglamentos, no incompatibles con las leyes vigentes y nuestra Constitución, necesarios para el mejor desempeño de sus funciones y, una vez promulgados, tendrán fuerza de ley.
La función básica del Contralor es fiscalizar las cuentas públicas una vez han ocurrido los desembolsos con el obje-tivo de determinar si fueron hechos conforme a la ley. 2 Diario Sesiones de la Convención Constituyente 920 y 925 (1961); RDT Const. Corp. v. Contralor I, 141 D.P.R. 424 (1996); H.M.C.A. (P.R.), Inc., etc. v. Contralor, 133 D.P.R. 945 (1993); E.L.A. v. Asoc. Empleados Obras Púb. Mun., 126 D.P.R. 320 (1990). Para la consecución de esta tarea, la Ley Núm. 9, supra, entre otras disposiciones legales, le confiere al Contralor un amplio poder de investigar. Dentro de dicho poder se incluye la facultad para tomar juramen-tos y declaraciones, obligar la comparecencia de testigos y *626la producción de documentos y objetos necesarios para el mayor conocimiento del asunto investigado, bajo apercibi-miento de desacato. Véanse: Arts. 9 y 10 de la Ley Núm. 9, supra, 2 L.P.R.A. secs. 79 y 80; H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra. El Art. 3 de la Ley Núm. 9, supra, 2 L.P.R.A. sec. 73, señala que se faculta al Contralor a utili-zar normas y métodos generalmente aceptados en la prác-tica corriente de la intervención de cuentas. Además, el Art. 11 de la citada ley, 2 L.P.R.A. sec. 81, le impone la obligación a las agencias, a las instrumentalidades del Go-bierno y a los municipios de suministrar todos los docu-mentos, expedientes e informes que le sean solicitados y permitir acceso a los funcionarios del Contralor a todos los archivos y documentos de las referidas agencias.
Concluimos que la Oficina del Contralor está autorizada por ley a aprobar reglamentos dentro de los amplios pode-res que posee para investigar y redactar informes en los cuales se descubran irregularidades o violaciones de ley y, como derivado de esta función, brindarle seguimiento a las agencias o instrumentalidades intervenidas para que no in-curran en este tipo de conducta en el futuro. Sabido es que los fondos públicos provienen de todos los contribuyentes del país y del más amplio spectrum político. Éstos no per-tenecen a los funcionarios públicos que tienen las riendas del país durante determinado cuatrienio. P.P.D. v. Gobernador I, supra.
IV
Aclarada esta facultad, examinemos si el reglamento cumplió con las normas procesales de la ley orgánica y de las leyes especiales. Durante 1988 fue aprobada la Ley Núm. 170, supra (en adelante L.P.A.U.). Dicha ley tuvo el propósito de uniformar los procedimientos, entonces exis-tentes, ante los foros administrativos y a su vez promover una solución rápida, justa y económica.
La L.P.A.U., en su Sec. 2.1 y s.s., 3 L.RR.A. see. 2121 et seq., exige el cumplimiento por parte de las agencias admi-*627nistrativas de determinados requisitos al momento de aprobar una reglamentación. En esencia, se requiere noti-ficar a la ciudadanía la intención de adoptar una regla-mentación o modificación de ésta mediante la publicación —en un diario— de la propuesta reglamentación y la con-cesión de un plazo razonable para someter comentarios por escrito. Como regla general, en los casos de reglamentación administrativa, es facultad discrecional de la agencia cele-brar vistas públicas, salvo que la propia ley así lo exija. Una vez la agencia adopta el reglamento, es requisito indispensable presentarlo ante la consideración del Departa-mento de Estado, el cual posee la facultad de rechazarlo, modificarlo o aprobarlo. En efecto, si el reglamento es apro-bado por el Secretario de Estado, se publicará en un diario una síntesis de la reglamentación, la cuál, excepto en casos de emergencia, comenzará a regir pasados treinta (30) días de su presentación. Se dispone que la agencia conservará un expediente con los documentos relacionados con la pro-mulgación del reglamento. 3 L.P.R.A. see. 2126.
Surge así un conjunto de normas de aplicación general que pueden interpretar e implantar la ley o una política pública. Así aprobadas, tienen fuerza de ley por carácter vinculante y determinantes de derecho, deberes u obliga-ciones de las personas sujetos a la jurisdicción de la agencia. D. Fernández, Derecho Administrativo, Colombia, Ed. Forum, 1993, Secs. 3.1-3.4.
No obstante, la propia ley reconoce excepciones a la de-finición de regla o reglamento, para los cuales las agencias no tienen que cumplir con los requisitos formales para adoptar un reglamento.
Así, pues, entre otras, quedan excluidas del procedi-miento antes expuesto:
(1) Reglas relacionadas con la administración interna de la agencia que no afectan directa y sustancialmente los derechos o los procedimientos o prácticas disponibles para el público en general.
(2) Formas e instrucciones, declaraciones interpretativas y declaraciones de política general, que son meramente explica-*628tivas y no tienen ningún efecto legal. 3 L.P.R.A. see. 2102(1)(1)(2).
En el pasado hemos reconocido que “las agencias admi-nistrativas aprueban directrices {guidelines) u otras regla-mentaciones menos formales {interpretative rules) que se adoptan para darle uniformidad a sus propios procesos, para pautar la discreción administrativa o para otros fines internos ...” Agosto Serrano v. F.S.E., 132 D.P.R. 866, 873 (1993). Los reglamentos, así promulgados, por disposición de ley quedan exentos del proceso de reglamentación formal.
La L.P.A.U., Ley Núm. 170, supra, fue adoptada con base en el modelo del Administrative Procedure Act (A.P.A.), 5 U.S.C. sec. 551 et seq., y del Model State Administrative Procedure Act (1981) redactado por el National Conference of Commisioners on Uniform State Laws.
Las excepciones al proceso de reglamentación, reconoci-das por nuestro ordenamiento, tienen su concordancia en la Sec. 553(b)(A) del Administrative Procedure Act, 5 U.S.C. sec. 553.(5)
*629Obsérvese que expresamente se excluyen del requisito de notificación y comentarios (notice and comment) las “re-glas interpretativas, exposiciones generales o reglas de or-ganización o práctica de las agencias (Traducción nuestra.) 5 U.S.C. sec. 553(b)(A). Véanse: Lincoln v. Vigil 508 U.S. 182 (1993); Nordvik v. Commissioner I.R.S., 67 F.3d 1489 (9no Cir. 1995). Las reglas procesales tienen como único objetivo describir los procedimientos internos de la agencia.
Un reconocido estudioso del derecho administrativo ha expresado que estas excepciones tienen el propósito de mantener la flexibilidad de los procedimientos ante el foro administrativo cuando no afectan los derechos de las partes. B. Schwartz, Administrative Law, 3ra ed., Boston, Ed. Little^ Brown and Co., 1991, Sec. 4.12, pág. 197. Véase, además, 1 Davis and Pierce, Administrative Law Treatise Secs. 6.4 y 7.10 (1994).
Así, pues, “no se requiere participación ciudadana cuando la agencia intenta establecer cómo cumplirá sus obligaciones”.(6) (Traducción nuestra.) C.H. Koch, Administrative Law and Practice, Minnesota, Ed. West Publishing Co., 1985, Sec. 3.22, pág. 138.
*630En United States Dept. of Labor v. Kast Metals Corp., 744 F.2d 1145 (1984), al interpretarse las excepciones de la sec. 553(b) de la Administrative Procedure Act, supra, el Tribunal del 5to Circuito de Apelaciones señaló que la ra-zón para exceptuar a las reglas que no son de carácter sustantivo del requisito de notificación y comentario (notice and comment) se debe a que, a juicio del Congreso, no se justifica el gasto de recursos y el tiempo requerido que con-lleva el proceso de aprobar formalmente una regla, pues estas no tienen el efecto de afectar los deberes (guiar la conducta) del público a quienes va dirigida. Allí se utilizó el criterio del impacto sustancial (substantial impact test) para evaluar si una regla es de carácter sustantivo o pro-cesal, pues la mera clasificación de la regla como procesal o sustantiva no es determinante. Si el impacto de la regla modifica derechos sustantivos o crea obligaciones, se trata de una regla sustantiva y debe seguirse el procedimiento de notificación y comentario. Véanse, además: Commonwealth of Pennsylvania v. United States, 361 F. Supp. 208 (M. D. Penn. 1973); National Motor Freight Traffic Assn., Inc. et al. v. United States et al., 393 U.S. 18 (1968), y Pharmaceutical Manufacturers Association v. Finch, 307 F. Supp. 858 (D. Del. 1970), para casos en los cuales se ha utilizado este criterio.
En cuanto a estas excepciones, el reconocido tratadista Davis, en su tratado de Derecho Administrativo(7) discute las excepciones de carácter análogo incluidas en la Ley Federal de Procedimiento Administrativo Uniforme (A.P.A.), la cual sirvió como modelo para elaborar nuestra L.P.A.U. A esos efectos señala y cita del caso Pacific Gas & Electric Co. v. Federal Power Com’n, 506 F.2d 33, 38 (Cir. D.C. 1974), lo siguiente:
Una regla sustantiva debidamente aprobada establece un pa-trón de conducta que tiene fuerza de ley ....
*631Una declaración general de política, por otro lado, no esta-blece una “norma obligatoria”. No determina de forma final las cuestiones o los derechos a los que va dirigida. La agencia no puede aplicar o depender de una declaración de política general ya que la declaración de política general únicamente proclama las intenciones tentativas de la agencia para el futuro. (Traduc-ción nuestra.)
Por otro lado, en American Hosp. Ass’n. v. Bowen, 834 F.2d 1037 (Cir. D.C. 1987), se discute ampliamente la See. 553(b)(A) de la A.P.A. y se señala lo siguiente:
El propósito claro de la tercera excepción del art. 553 en lo que se refiere a las “reglas de práctica o procedimiento para la organización de las agencias”, es asegurarse de que “las agen-cias mantengan cierta libertad para organizar sus operaciones internas”. Batterton, 648 F.2d, pág. 707.
Para expresar de manera útil la característica crítica de la excepción, podemos decir que ésta cubre aquellas acciones de las agencias que no alteran propiamente los derechos o intere-ses de las partes, aunque pueda alterar la forma en que las partes se presentan a sí mismas o presentan sus puntos de vista a la agencia. (Citas omitidas y traducción nuestra.) Id. Véanse, además: JEM Broadcasting Co., Inc. v. F.C.C., 22 F.3d 320 (Cir. D.C. 1994); Neighborhood TV Co., Inc. v. F.C.C., 742 F.2d 629, 637 (Cir. D.C. 1984); Batterton v. Marshall, 648 F.2d 694, 707 (Cir. D.C. 1980).
V
Conforme la normativa antes expuesta, precisaremos la naturaleza del Reglamento Núm. 26 sobre el Programa de Acción Correctiva.
El Art. Ill del Reglamento para la Administración del Plan de Acción Correctiva, supra, pág. 2, señala que su propósito es “[ejstablecer los procedimientos de segui-miento mediante los cuales las agencias intervenidas por la Oficina del Contralor darán cumplimiento efectivo a las recomendaciones contenidas en el Informe de Intervención del Contralor”.
Un examen integral de sus disposiciones revela que la Oficina del Contralor estableció un mecanismo uniforme *632para poder determinar si las agencias intervenidas están cumpliendo con sus recomendaciones. Se pretende lograrlo mediante la presentación de un informe escrito. En éste, la agencia intervenida expone las medidas adoptadas y para evitar incurrir en las irregularidades señaladas. En esen-cia, el reglamento lo único que establece son los términos en los que deberá presentarse ante la Oficina del Contralor el P.A.C.,(8) de ser necesaria la presentación de informe suplementario y, por último, la coordinación entre otras agencias del Estado y la Contralor. No contiene la imposi-ción de sanciones penales o civiles por el incumplimiento de sus disposiciones. Únicamente, reconoce la facultad de la Oficina del Contralor para recurrir “a los remedios dis-ponibles en ley para compeler a la presentación del [Plan de Acción Correctiva]”. Art. VI(D) del Reglamento para la Administración del Plan de Acción Correctiva, supra, pág. 6. Nótese que la obligación de cumplir con las recomenda-ciones señaladas en el Informe de la Contralor no surge del reglamento, sino de otras disposiciones legales que le im-ponen al municipio utilizar los fondos y la propiedad pú-blica para fines públicos, de acuerdo con los principios de sana administración pública. En este sentido, no podemos concluir que el reglamento impone a la agencia intervenida —aquí el Municipio de Manatí— obligaciones o que altere sus derechos, pues, independientemente de la existencia del reglamento o no, la agencia intervenida debe cumplir con las recomendaciones de la Contralor y suministrarle todos los documentos, expedientes e informes solicitados pertinentes al descargo de su función fiscalizadora.(9) Tam-poco afecta las relaciones entre el municipio, sus funciona-rios o suplidores, como erróneamente concluyó la Comisión para Ventilar Querellas Municipales.
*633La necesidad de verificar el cumplimiento de esas reco-mendaciones es indispensable para el más efectivo desem-peño de la facultad constitucional de fiscalización de la Contralor. Carente de un mecanismo de verificación como el informe requerido, la función fiscalizadora se tornaría inoperante y sin valor.
¿Qué ocurre si se incumple con sus disposiciones regla-mentarias? Ante esa situación, el reglamento dispone que la Oficina del Contralor recurrirá a los remedios disponi-bles en ley para compeler la presentación del informe. Sin embargo, no visualiza la imposición de sanciones penales o civiles, pues a la Contralor no le han sido delegados estos poderes. Esa función ha sido encomendada y delegada al Poder Ejecutivo, a través de varias agencias como son el Departamento de Justicia, el de Hacienda y, en particular, la Comisión Ejecutiva sobre Informes del Contralor, cuya función es determinar el curso de acción que ha de seguirse en relación con cualquier asunto que hubiese sido objeto de informe y especialmente cualquier recomendación a la cual no se le haya dado cumplimiento o adoptado acción para cumplirla. Art. 4 de la Ley Núm. 9, supra, 2 L.P.R.A. see. 91. Corresponde al Departamento de Justicia decidir si presenta acción judicial contra la agencia intervenida o sus funcionarios concernidos.
En resumen, el Reglamento para la Administración del Plan de Acción Correctiva Núm. 26, supra, sólo establece normas para la administración interna en la Oficina del Contralor, de aquellas recomqndaciones vertidas en sus in-formes de auditoría. En vista de^ITo, cualifica como una de las excepciones a la definición de regla o reglamento según la L.P.A.U. 3 L.P.R.A. sec. 2102(1)(1). Como podrá obser-varse, la propia ley exceptúa de los requisitos establecidos para la adopción de reglamentos, aquellos de administra-ción interna que no afecten las prácticas o los procedimien-tos disponibles para el público en general. Precisamente el reglamento impugnado en autos es uno adoptado por la Oficina del Contralor para brindarle seguimiento interno a los Planes de Acción Correctiva sometidos por las depen-*634dencias gubernamentales auditadas. Por otra parte, el pro-cedimiento seguido fue contra el Municipio de Manatí —dependencia gubernamental— y su Alcalde en su capa-cidad oficial. De ninguna manera el reglamento impug-nado afecta derechos o procedimientos disponibles para el público en general, debido al carácter público de la entidad intervenida. Esta distinción resulta crucial. No podemos ignorarla y asemejar erróneamente, a los fines de derechos y procedimientos, una entidad gubernamental con un ciu-dadano particular. Como consecuencia, el procedimiento para la promulgación del Reglamento Núm. 26, supra, no estaba sujeto a los requisitos de publicación, notificación y comentarios.
Erró la Comisión para Ventilar Querellas Municipales al decretar su nulidad; la prueba obtenida a su amparo es válida.
— O —

 Ley Núm. 142 de 21 de julio de 1960 (21 L.P.R.A. ant. sec. 1101 et seq.)', Ley Orgánica de los Municipios de Puerto Rico, Ley Núm. 146 de 18 de junio de 1980 (21 L.P.R.A. ant. see. 2001 et seq.)] Ley de Municipios Autónomos del Estado Libre Aso-ciado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4001 et seq.).


 La demora en su presentación fue motivada porque Cruz Manzano solicitó, el 13 de noviembre de 1992, que se desestimara la querella, ya que no se le había notificado, de acuerdo con el Art. 18.004 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4854), y el Art. 12 de las Reglas para el Procedimiento de la Comisión Estatal para Ventilar Querellas Municipales Núm. 3961, Comisión Estatal para Ventilar Querellas Municipales, 7 de agosto de 1989. Denegada ésta por la Comisión, Cruz Manzano fue en revisión al Tribunal Superior. Este último foro concluyó que aunque la Comisión no había ad-quirido jurisdicción sobre su persona por fallas ocurridas en su notificación, éstas eran subsanables y se negó a desestimar. Posteriormente, el 4 de agosto de 1993, se hizo una nueva notificación y continuaron los procedimientos. Inconforme, acudió nuevamente al Tribunal Superior quien, posteriormente, resolvió que no era necesa-rio que se desestimara la querella original y se comenzara nuevamente el procedi-miento, ya que de la sentencia anterior surgía que las fallas en la notificación podían subsanarse, volviéndose a notificar correctamente la querella.


 El Plan de Acción Correctiva (en adelante P.A.C.) consiste de aquellas accio-nes que se habrán de realizar, a los fines de cumplir con las recomendaciones que emite la Oficina del Contralor, una vez culmina la auditoría de la agencia.


 Señala:
“ERRO LA COMISION PARA VENTILAR QUERELLAS MUNICIPALES AL DETERMINAR QUE EL REGLAMENTO SOBRE EL PLAN DE ACCION CORREC-TIVA DE LA OFICINA DEL CONTRALOR ES NULO POR NO HABER SIDO APROBADO A TENOR CON LO DISPUESTO EN LA LEY DE PROCEDIMIENTO ADMINISTRATIVO UNIFORME.
*623“ERRO LA COMISION PARA VENTILAR QUERELLAS MUNICIPALES AL RESOLVER QUE SIENDO NULO EL REGLAMENTO NUM. 26 DE LA OFICINA DEL CONTRALOR, ERA INADMISIBLE CUALQUIER EVIDENCIA OBTENIDA A TRAVES DE LA APLICACION DEL MISMO.” Escrito de apelación, pág. 4.


 La Sec. 553, en su texto en inglés, dispone así:

“See. 553. Rule Making

“(a) This section applies, according to the provisions thereof, except to the extent that there is involved—
“(1) a military or foreign affairs function of the United States; or
“(2) a matter relating to agency management or personnel or to public property, loans, grants, benefits, or contracts.
“(b) General notice of proposed rule making shall be published in the Federal Register, unless persons subject thereto are named and either personally served or otherwise have actual notice thereof in accordance with law. The notice shall include-
“(1) a statement of the time, place, and nature of public rule making proceedings;
“(2) reference to the legal authority under which the rule is proposed; and
“(3) either the terms or substance of the proposed rule or a description of the subjects and issues involved.
“Except when notice or hearing is required by statute, this subsection does not apply—
“(A) to interpretative rules, general statements of policy, or rules of agency organization, procedure, or practice, or
“(B) when the agency for good cause finds (and incorporates the finding and a brief statement of reasons therefor in the rules issued) that notice and public procedure thereon are impracticable, unnecessary, or contrary to the public interest.
*629“(c) After notice required by this section, the agency shall give interested persons an opportunity to participate in the rule making through submission of written data, views, or arguments with or without opportunity for oral presentation. After consideration of the relevant matter presented, the agency shall incorporate in the rules adopted a concise general statement of their basis and purpose. When rules are required by statute to be made on the record after opportunity for an agency hearing, sections 556 and 557 of this title apply instead of this subsection.
“(d) The required publication or service of a substantive rule shall be made not less them 30 days before its effective date, except-
“(1) a substantive rule which grants or recognizes an exemption or relieves a restriction;
“(2) interpretative rules and statements of policy, or
“(3) as otherwise provided by the agency for good cause found and published with the rule.
“(e) Each agency shall give an interested person the right to petition for the issuance, amendment, or repeal of a rule.”


 “No se requiere participación pública cuando la agencia está tratando de determinar cómo realizará sus deberes.” (Traducción nuestra.) C.H. Koch, Administrative Law and Practice, Minnesota, Ed. West Publishing Co., 1985, Vol. I, Sec. 3.22, pág. 138.


 1 Davis and. Pierce, Administrative Law Treatise Sec. 6.2 (3ra ed. 1994).


 La agencia dispone de un término de noventa (90) días para presentar el P.A.C., contados a partir de la fecha de recibo del Informe de Intervención del Contralor.


 Art. 11 de la Ley Núm. 9 de 24 de julio de 1952 (2 L.P.R.A. see. 81); Art. 4 de la Ley Núm. 43 de 25 de mayo de 1973 (2 L.P.R.A. sec. 91); Art. 6.005 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4255).